Citation Nr: 0838812	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  00-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1964.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 1999 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for bilateral hearing loss 
and tinnitus.  In January 2003, the case was remanded to the 
RO to schedule a hearing before a Veterans Law Judge.  A 
hearing was held before the undersigned in December 2003, and 
a transcript of the hearing is associated with the veteran's 
claims file.  In May 2004 and September 2006, the case was 
remanded for additional development.  

At the December 2003 hearing, the veteran raised the issue of 
entitlement to an increased rating for service-connected 
recurrent warts on the right hand (see hearing transcript, p. 
4).  Both the May 2004 and September 2006 Remand referred 
this matter to the RO for appropriate action.  In a May 2007 
letter, the veteran also identified the recurrent warts on 
his right hand as an ongoing problem.  To date, the RO has 
not taken action on this claim.  Consequently, the Board once 
again refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2. Tinnitus was not noted in service, and the preponderance 
of the evidence is against a finding that any current 
tinnitus is related to the veteran's service or to any event 
therein.



CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The initial adjudication in this matter preceded the 
enactment of the VCAA.  In Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial adjudication; instead, the claimant had a right to 
timely content-complying notice and proper subsequent VA 
process.  May 2001, June 2004, November 2004, and September 
2006 letters explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing. In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the September 2006 letter also informed the 
veteran of disability rating and effective date criteria.   A 
May 2000 statement of the case (SOC) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denials of these claims.  A November 2001 
rating decision and May 2005, April 2007, and January 2008 
supplemental SOCs readjudicated the matter after the veteran 
had opportunity to respond to all previous notices and 
additional evidence received was considered.  Consequently, 
he is not prejudiced by any technical notice deficiency, 
including in timing, that may have occurred earlier in the 
process, nor is it so alleged.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for an authorized VA 
examination in May 1999 and VA examinations in January 2005, 
October 2006 (with a VA opinion statement in March 2007), and 
August 2007.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's STRs are silent for complaints, findings, 
treatment or diagnoses relating to bilateral hearing loss.  
Whispered voice testing for hearing acuity was normal (15/15) 
on July 1961 service entrance examination, and he was 
assigned a hearing physical profile of 1.  An audiometric 
testing performed at the time of his service entrance 
examination revealed puretone air conduction thresholds, in 
decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25 (40)
0 (10)
10 (20)
0 (10)
10 (15)
15 (25)
Left 
Ear
10 (25)
0 (10)
20 (30)
5 (15)
20 (25)
25 (35)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On February 1969 service separation examination, the ears 
were normal on clinical evaluation; spoken and whispered 
voice testing showed that the veteran's hearing acuity was 
normal (15/15), bilaterally.

The veteran's service personnel records show that he served 
aboard the USS Taconic, USS Liddle, and USS Okinawa.

Private treatment records from Dr. M.C.F. show that the 
veteran had a hearing evaluation test performed in August 
1993 that revealed high frequency SNHL that was worse in the 
left ear.  He complained of mild ringing in his right ear for 
at least 12 years, but noted that it had been very loud for 
the past month.  The veteran's history of noise trauma in 
service was noted.  It was the physician's impression that 
the veteran had tinnitus.  In an August 1993 letter, he 
wrote, "[The veteran] was seen [in August 1993] regarding a 
troublesome ringing in his left ear, which he described as 
being very loud.  He has had this for many years but seems to 
be increasing in intensity.  In his history, he was exposed 
to considerable gunfire, particularly during military years, 
and noted ringing at that time."  He also stated, "[The 
veteran's] audiogram shows a hi-frequency [SNHL], slightly 
worse on the left, with a curve that suggests noise injury in 
the past.  It is possible that his medications may contribute 
to this, but I do not believe it is the sole cause."

Private treatment records from Dr. J.L.C. show that the 
veteran had a hearing evaluation test performed in November 
1998.  He complained of ringing in his ears and high 
frequency SNHL, and noted that he was exposed to the noise of 
large guns firing in service.  In a December 1998 letter, Dr. 
J.L.C. wrote, "In summery, [the veteran] has a history of 
noise exposure and now has high frequency hearing loss with 
tinnitus.  It would be my impression that he would do well 
overall with his level of hearing and does not presently need 
to use a hearing aid.  The matter of disability and noise 
exposure is one which you will have to decide."

On March 1999 authorized VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
30
LEFT
10
10
5
40
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  
Mild bilateral SNHL affecting high frequency sounds was 
diagnosed.  The examiner noted that the only other 
significant aspect of the evaluation was constant bilateral 
tinnitus without vertigo, neurological numbness, or motor 
dysfunction.  It was also noted that the veteran complained 
of hyperacusis and gave a history of noise exposure in 
service.  In an addendum dated one week later, the examiner 
noted that the veteran's tinnitus began approximately 10 
years ago without a specific incident.  In his opinion, the 
etiology of the veteran's tinnitus could not be determined 
because it appeared slowly and without any precipitating 
events.

On January 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
45
LEFT
10
10
15
45
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.  The 
veteran related that, to the best of his knowledge, his 
hearing was within normal limits when he entered service, he 
did not report hearing loss in service, and could not 
remember when he first noticed hearing loss.  His history of 
noise exposure included working as a "deck man" about Navy 
ships in service, working as a truck driver postservice, and 
hunting in the past.  Moderate high frequency SNHL in the 
right ear and moderately severe SNHL in the left ear was 
diagnosed.  The veteran also complained of constant, high-
pitched whining in both ears, worse on the left.  Mild to 
moderate tinnitus was assessed.  It was noted that the 
veteran did not complain of tinnitus in service, and that a 
report in the claims file dated in 1999 indicates he first 
complained of tinnitus in approximately 1989.  

After reviewing the claims file, the examiner opined that the 
veteran's hearing loss was "consistent with an etiology that 
includes both noise exposure and aging.  While there is no 
doubt [he] was exposed to noise in the military, noise 
exposure alone does not provide evidence of hearing loss."  
She then noted that the veteran's left ear hearing loss was 
worse than his right, and such showing was consistent with 
his history as a truck driver and right-handed hunter.  The 
examiner also opined that, "Hearing loss caused by noise 
exposure occurs at the time of the exposure, not 
subsequently.  Therefore, [the veteran] would have had 
hearing loss in the sixties if it had been the military noise 
that damaged his ears."  As for tinnitus, she opined, "The 
cause of tinnitus is likely cochlear (inner ear) damage.  The 
damage was likely the result of noise exposure and aging.  
Since the tinnitus occurred many years following active duty 
exposure, and damage from noise occurs at the time of the 
exposure and not subsequently, it is not likely (or, less 
likely than not) that the tinnitus was caused or aggravated 
by the veteran's active duty service."

On October 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
35
50
LEFT
15
20
20
45
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The veteran reported having hearing within normal limits when 
he entered service, and noticing that his hearing would 
decrease after exposure to loud noises in service.  His 
history of noise exposure included gunfire and helicopter jet 
engines in service, working as a truck driver after service, 
and hunting years ago.  Bilateral moderately severe to severe 
high frequency SNHL was diagnosed.  The veteran also 
complained of tinnitus, which began in service, and described 
it as constant and a high-pitched sound.  The examining 
otolaryngologist, Dr. J.C., reviewed the claims file and 
opined, "By history, [the veteran] did have acoustic trauma, 
but the pattern of the loss that he has at this point is not 
the usual seen with cannon fire.  It is with reasonable 
certainty that he has a combination of hearing loss related 
to cochlear damage that could have occurred following 
service, since there was no hearing loss subjectively present 
during the time of service."

In March 2007, another physician, Dr. G.F.W., reviewed the 
results of the October 2006 VA examination and the claims 
file, and opined that it was more likely than not that the 
veteran's hearing loss and tinnitus was not due to any damage 
from cannon fire or any other weapon firing while he was in 
service.  

On August 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
45
LEFT
10
10
15
45
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.  The 
veteran related that, to the best of his knowledge, his 
hearing was within normal limits when he entered service, he 
did not report hearing loss in service, and could not 
remember when he first noticed hearing loss.  His history of 
noise exposure included working as a "deck man" about Navy 
ships in service, working as a truck driver postservice, and 
hunting in the past.  Moderate high frequency SNHL in the 
right ear and moderately severe SNHL in the left ear was 
diagnosed.  The veteran also complained of constant, high-
pitched whining in both ears that was worse in the left.  
Mild to moderate tinnitus was assessed.  It was also noted 
that the veteran did not complain of tinnitus in service, and 
that a report dated 1999 in the claims file indicated he 
first complained of tinnitus in approximately 1989.  
After reviewing the claims file, the examiner opined, 
"Hearing loss due to noise exposure occurs at the time of 
the noise exposure and not subsequently.  There is no 
notation in the veteran's [claims file] indicating that he 
reported hearing loss and tinnitus to military medical during 
his active duty.  The veteran does not report that he noticed 
any hearing loss while on active duty.  For these reasons, it 
is less likely than not that [his] active duty noise exposure 
caused his current hearing loss."

In support of his claims the veteran has also submitted 
information about hearing loss from the website, Dangerous 
Decibels, and pictures of USS Liddle showing the size of its 
gun mount, and pictures of other Navy ships to illustrate the 
size of the bullets and the extent of noise exposure caused 
by gunfire on these ships.  In various statements, the 
veteran has alleged that he served aboard the USS Liddle and 
was exposed to noise trauma from the gun mount.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  While there is no specific incidence of 
noise trauma recorded in service, by virtue of the veteran's 
service aboard naval ships, it is conceded that he likely had 
some degree of exposure to noise trauma in service.  What he 
must still show to establish service connection for bilateral 
hearing loss is that it is related to the noise trauma in 
service.  The record does not include any competent evidence 
that suggests that there indeed is a nexus between current 
hearing loss disability and the veteran's service.

The veteran's STRs, including his separation examination 
report, contain no mention of hearing loss.  The record does 
show that the veteran had some elevated puretone thresholds 
on his audiometric testing performed at the time of his 
service entrance examination in July 1961.  However, on 
physical examination, the veteran's whispered voice testing 
was normal (15/15), and he was assigned a hearing physical 
profile of 1.  Furthermore, he has not alleged that hearing 
loss manifested in service.  Consequently, service connection 
for bilateral hearing loss on the basis that such disability 
became manifest in service and persisted, is not warranted.  
As there is no competent (medical) evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, there is no basis for considering (and 
applying) the 38 U.S.C.A. § 1112 chronic disease presumptions 
(for sensorineural hearing loss as an organic disease of the 
nervous system).  

The record includes both medical evidence that tends to 
support the veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim is the 
August 1993 letter from Dr. M.C.F. who opines that his 
audiogram "shows a hi-frequency [SNHL], slightly worse on 
the left, with a curve that suggests noise injury in the 
past."  Dr. M.C.F. does not give any rationale for his 
opinion and merely states his conclusion that hearing loss is 
suggestive of noise damage.  The Court has held that "a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Here, the physician did not support 
his conclusion with an analysis the Board could weigh against 
any contrary opinion.  

In support of his claim the veteran also submitted a December 
1998 letter from Dr. J.L.C. who noted that the veteran had a 
history of noise exposure and now had high frequency hearing 
loss with tinnitus.  However, he specifically declined to 
opine whether they were related, stating, "The matter of 
disability and noise exposure is one which you will have to 
decide."

In contrast, the opinions offered in the reports of the 
January 2005, October 2006, and August 2007 audiological 
evaluations, and in the March 2007 VA opinion statement, 
contain a rationale for the opinion provided.  They gave 
consideration to the etiology of the veteran's hearing loss, 
and opined that his bilateral hearing loss was unrelated to 
his service (and specifically noise exposure therein), but is 
likely due to physiological, age, occupational, and/or 
recreational factors following his service.  These examiners 
based their opinions on the fact that the veteran had normal 
hearing upon separation from service and was exposed to 
postservice occupational and environmental noise trauma.  
They also noted that "[h]earing loss due to noise exposure 
occurs at the time of the noise exposure and not 
subsequently."  Such a lengthy period of time between 
service and the earliest postservice clinical documentation 
of the disability for which service connection is sought 
(here, almost 29 years), is of itself a factor for 
consideration against a finding that any current hearing loss 
is related to service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VA examiners' opinions as they 
contained a complete description of the hearing loss 
disability, were based on a review of the record, included a 
rationale for the opinions provided, and considered several 
possible alternatives for the etiology of the veteran's 
hearing loss, including in service and post-service noise 
exposure, age, and remoteness of time from service when the 
disability began.

The veteran's own statements relating his current bilateral 
hearing loss to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current bilateral hearing loss 
and his service/noise trauma therein.  Consequently, the 
preponderance of the evidence is against this claim.  In such 
a situation, the benefit of the doubt doctrine does not 
apply; the claim must be denied.

Tinnitus

It is not in dispute that the veteran has tinnitus as such 
disability was noted in postservice treatment records and on 
VA audiological evaluations.  As was noted above, it is also 
not in dispute that he likely was exposed to noise trauma in 
service.  What he must still show to establish service 
connection for tinnitus is that it is related to his 
service/noise exposure therein.  There is no competent 
evidence in the record that supports the veteran's allegation 
that there is such a nexus.

Significantly, the veteran's STRs, including his service 
separation examination report, contain no mention of 
tinnitus.  Consequently, service connection for tinnitus on 
the basis that such disability became manifest in service and 
persisted is not warranted.

The earliest documentation of tinnitus of record is in an 
August 1993 private treatment record.  On March 1999 
authorized VA audiological evaluation, the veteran reported 
that his tinnitus began approximately 10 years earlier 
without specific incident.  The record is silent for any 
competent (medical) evidence that relates the veteran's 
current tinnitus to his active duty service.  The only 
medical opinions in the record that specifically address this 
matter, the reports of the January 2005 VA audiological 
evaluation and the March 2007 VA opinion statement, are to 
the effect that the veteran's tinnitus is not related to 
service (and specifically noise exposure therein).  
Specifically, the January 2005 VA examiner opined that "the 
cause of the tinnitus [was] likely cochlear (inner ear) 
damage," which was likely the result of noise exposure and 
aging.  "Since the tinnitus occurred many years following 
active duty noise exposure, and damage from noise occurs at 
the time of the exposure and not subsequently, it [was] not 
likely (or, less likely than not) that the tinnitus was 
caused or aggravated by the veteran's active duty service."  
The March 2007 VA physician also opined that "it was more 
likely than not that [the veteran's] . . . tinnitus [was] not 
due to any damage from cannon fire or any other weapon firing 
while he was in the service."  As these opinions were by an 
audiologist and a physician (who would be qualified to 
provide it), were based on a review of the record, and 
included an explanation of the rationale for the opinions, 
they have substantial probative value.  And because there is 
no competent evidence to the contrary, the opinion is 
persuasive.  

The veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's tinnitus and his service/noise 
trauma therein.  Consequently, the preponderance of the 
evidence is against this claim.  In such a situation, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


